BRYAN SCHRODER
United States Attorney

KAREN VANDERGAW
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:20-cr-00052-SLG-MMS
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   POSSESSION OF ACCESS DEVICE-
          vs.                           )   MAKING EQUIPMENT
                                        )    Vio. of 18 U.S.C. § 1029(a)(4)
  MARCUS CATALIN ROSU,                  )
  a/k/a MARCUS-CATALIN,                 )
        MARCUS KATARLIN,                )
        ATILA POP,                      )
        CATALIN ZAMFIRESCU,             )
        ROBERTO ABBAGNALE,              )
        MARIO PEPE,                     )
        LUIGI QUATTRO,                  )
        MARCO CAVEDONI,                 )
        MARCO DOATI,                    )
        JANAKIS MLADENIS,               )
        CHRISTIAN POPESCU,              )
        MARK SHMID,                     )
        SEBASTIAN BLASON,               )
        SEBASTIAN ZAMOF,                )
                                        )
                          Defendant.    )
                                        )


      Case 3:20-cr-00052-SLG-MMS Document 8 Filed 07/17/20 Page 1 of 2
                                 INFORMATION

      The United States Attorney charges that:

                                        COUNT 1

      On or about July 11, 2020, within the District of Alaska, the defendant MARCUS

CATALIN ROSU, knowingly and with intent to defraud, had control and custody of, and

possessed access device-making equipment and this control, custody, and possession

affected interstate and foreign commerce.

      All of which is in violation of 18 U.S.C. § 1029(a)(4) and (c)(1)(a)(ii).

      RESPECTFULLY SUBMITTED July 15, 2020, at Anchorage, Alaska.

BRYAN SCHRODER
United States Attorney

s/ Karen Vandergaw
KAREN VANDERGAW
Assistant U.S. Attorney
United States of America




                                        Page 2 of 2



      Case 3:20-cr-00052-SLG-MMS Document 8 Filed 07/17/20 Page 2 of 2
